DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, the limitation “second sub repair wires” renders the claim indefinite because it is unclear whether these second sub repair wires are the same as or different from “second sub repair wires” previously recited in claim 1, line 8.  For examination purposes, “second sub repair wires” as recited in line 10 will be interpreted as being different from “second sub repair wires” as recited in line 8.
In claim 3, lines 2-3, the limitation “a plurality of second sub repair wires” renders the claim indefinite because it is unclear whether these second sub repair wires are the same as or different from “second sub repair wires” previously recited in claim 1, lines 8 and 10.  Clarification is respectfully requested.
In claim 3, lines 5 and 7, the limitation “the second sub repair wires” renders the claim indefinite because it is unclear as to which second sub repair wires Applicant refers (i.e., “second sub repair wires” as recited in claim 1, line 8; “second sub repair wires” as recited in claim 1, line 10; and/or “a plurality of second sub repair wires” as recited in claim 3, lines 2-3).  Clarification is respectfully requested.
Claim 2 is rejected because it depends from claim 1 and therefore inherits the indefiniteness of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 7,372,514 B2).
Regarding claim 1, Matsumoto discloses in Figs. 5, 6A, 6B and related text an array substrate, comprising a substrate 1 (Col. 9, lines 59-63) having a display region (where pixels are formed at intersections of gate signal lines 30/31 and drain signal lines 40/41 respectively; the display region is bounded by a dashed rectangle in the Examiner’s annotated Fig. 5 below) and a non-display region surrounding the display region (Col. 10, lines 31-35), wherein the display region comprises a plurality of signal lines 40/41 (Col. 11, lines 22-25) extending along a first direction (a vertical direction in the plan view of Fig. 5); 
the non-display region comprises at least three repair lead wires 43/44 (Col. 11, lines 27-31), and welding terminals 29a/29b/29c connected to the repair lead wires in a one-to-one corresponding manner (Col. 11, lines 14-16 and Col. 13, lines 3-7); and orthographic projections of the signal lines form overlapping regions (e.g., regions “A”) together with an orthographic projection of at least one of the repair lead wires on the substrate (Col. 11, lines 49-52);
the signal lines are divided into a plurality of groups (G1, G2, G3, G4, G5, G6; see the magnified upper portion of Fig. 5 with the Examiner’s annotations below), and second sub repair wires (44-1, 44-2) in lap joint with a part (G1, G2, G3, G4) of the plurality of groups in an insulating manner are included in a same repair lead wire (43-1), and second sub repair wires (44-3, 44-4) in lap joint with other parts (G5, G6) of the plurality of groups in an insulating manner are included in different repair lead wires (43-2, 43-3).

    PNG
    media_image1.png
    1125
    1404
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    1430
    media_image2.png
    Greyscale


Regarding claim 2, Matsumoto discloses the repair lead wires respectively comprise a portion 44 extending along a second direction (a horizontal direction in the plan view of Fig. 5), and the second direction and the first direction are intersected; and 
the orthographic projections of the signal lines form the overlapping regions together with an orthographic projection of the portion, extending along the second direction, of the repair lead wires on the substrate (Figs. 5, 6A, 6B).
Regarding claim 3, Matsumoto discloses the repair lead wires respectively comprise a first sub repair wire 43 and a plurality of second sub repair wires 44 (Col. 11, lines 27-31); 
in each of the repair lead wires, the first sub repair wire is connected to the welding terminal correspondingly, and orthographic projections of the second sub repair wires form overlapping regions together with an orthographic projection of the first sub repair wire on the substrate (indicated by solid ovals in Fig. 5), and the second sub repair wires respectively comprise a portion extending along the second direction.
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 4: “Therefore, Matsumoto fails to disclose some branched repair lines 44 in lap join with some group of extension lines 41 in an insulating manner are included in same drain-signal-line repair lines 43.”
In response, provided below is a magnified upper portion of Fig. 5 of Matsumoto with the Examiner’s annotations.  Branched repair lines 44-1 and 44-2 (i.e., second sub repair wires) in lap joint with groups G1, G2, G3 and G4 in an insulating manner are included in a same drain-signal-line repair line 43-1 (i.e., a same repair lead wire).  
    PNG
    media_image2.png
    560
    1430
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that Matsumoto discloses the new limitations “the signal lines are divided into a plurality of groups, and second sub repair wires in lap joint with a part of the plurality of groups in an insulating manner are included in a same repair lead wire, and second sub repair wires in lap joint with other parts of the plurality of groups in an insulating manner are included in different repair lead wires” as recited in claim 1.  Accordingly, the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto is being maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811